Citation Nr: 1038370	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement in a higher initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, granted 
service connection for PTSD and assigned a 30 percent disability 
rating, effective March 17, 2004.

In a January 2005 statement, the Veteran requested 
reconsideration, in pertinent part, of the initial rating 
assigned to service-connected PTSD in the December 2004 rating 
decision.  In June 2005, the Veteran requested information 
regarding his appeal of the initial rating of PTSD and stated 
that he wanted to file a Form 9.  The Board construes this as a 
notice of disagreement with the initial rating of PTSD.  The RO 
confirmed the assigned initial rating in a September 2005 rating 
decision.  In March 2006, new treatment records were submitted 
and in April 2006, the Veteran requested information regarding 
his appeal of the initial rating of PTSD.  Again, the Board 
construes this as a notice of disagreement with the initial 
rating of 30 percent assigned for PTSD.  

In June 2007, the RO confirmed the initial rating and the Veteran 
submitted a notice of disagreement in July 2007.  Following an 
April 2009 statement of the case, the Veteran timely filed a 
substantive appeal that same month.  Thus, the rating decision 
here on appeal is the December 2004 decision and the issue before 
the Board concerns the propriety of the initial rating of 30 
percent assigned for PTSD.  

The Veteran and his spouse provided testimony before the Board 
during a videoconference hearing in May 2010.  A transcript is of 
record.  



The issues of service connection for back, neck and leg 
disorders and entitlement to a total rating based upon 
individual unemployability have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected PTSD is 
shown to have been productive of a disability picture that more 
closely approximated that of occupational and social impairment 
with deficiencies in areas of work, family relations, thinking, 
and mood; severe social and occupational impairment; and an 
inability to establish and maintain effective relationships other 
than the relationship with his spouse.     

2  The service-connected PTSD is not shown to be manifested by 
symptoms consistent with total social impairment.  


CONCLUSION OF LAW

For the entire period on appeal, the schedular criteria for a 70 
percent disability rating for PTSD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R.  
§§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in October 2004, prior to the initial 
adjudication of the claim, and in December 2006 and July 2008.       

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for service 
connection and an increased rating, as well as what information 
and evidence must be provided by the Veteran and what information 
and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The December 2006 and July 2008 letters provided the Veteran with 
notice of the laws regarding degrees of disability or effective 
dates.  The claim was readjudicated in April 2009.    

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated from 
2004 to December 2008 are associated with the claims folder.  
Social Security Administration (SSA) records are associated with 
the claims folder.  

There is no identified relevant evidence that has not been 
accounted for.  The Veteran underwent VA psychiatric examinations 
in 2004, 2006, and 2008 to obtain medical evidence as to the 
nature and severity of the Veteran's PTSD.  At the videohearing 
before the Board in May 2010, the Veteran stated that his PTSD 
symptoms have not changed since the last VA examination in 2008.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Legal Criteria- Initial Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).  

Evidence to be considered in the appeal of an initial disability 
rating is not limited to that reflecting the current severity of 
the disorder.  In cases where an initially assigned disability 
evaluation has been disagreed with, it is possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the initial evaluation 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The schedular criteria for rating mental disorders incorporate 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. 
§§ 4.125, 4.130 (2010).

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 4.130, 
Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV 
at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



Analysis

The Board finds based on thorough review of the record that the 
service-connected PTSD is shown to more closely approximate the 
criteria warranting a 70 percent rating for the entire period of 
the appeal.  

In determining whether the Veteran meets the criteria for a 70 
percent evaluation, the Board must consider whether the Veteran 
has deficiencies in most of the following areas: work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11 (2001).  

The Board finds that, overall, the medical evidence shows that 
the Veteran's PTSD causes deficiencies in work, family, thinking, 
and mood; severe social and occupational impairment; and an 
inability to establish and maintain effective relationships other 
than the relationship with his spouse.  

There is evidence that the PTSD causes a deficiency in work.  The 
record establishes that the Veteran has been totally 
occupationally impaired throughout the entire period on appeal.  
During the August 2004 private psycho-social focus, the Veteran 
reported that his PTSD symptoms began to increase after the 
events of September 11, 2001, and that he soon after was unable 
to work due to his PTSD as well as pain from physical injuries.  
During the October 2004 VA examination, the Veteran reported that 
he last worked in September 2002 and that he became unemployed 
due to his mental and physical disabilities.  He also stated that 
his PTSD symptoms had increased in severity since he stopped 
working because he no longer had something to distract him from 
his intrusive thoughts and flashbacks about his military service.   

A private treatment note dated in March 2006 found that the 
Veteran was "socially and industrially impaired by PTSD 
symptoms" and as a result he was "not a candidate for gainful 
employment."  Similarly, a July 2008 note from the Veteran's 
treating VA doctor stated that he remained unemployed due to his 
service-connected PTSD as well as other physical disabilities.  
The August 2008 VA examiner found the Veteran to be totally 
unemployable due to his PTSD symptoms alone.  

There is evidence that the PTSD causes a deficiency in family 
relations.  For the entire period on appeal, the evidence of 
record demonstrates social impairment.  In an August 2004 private 
psycho-social focus, the Veteran was noted with interpersonal and 
emotional avoidance and avoidance of social situations, which 
were rated according to subjective units of distress as 9-10 out 
of 10 and were found to occur daily since 1970, the year of his 
separation from military service.  During an October 2004 VA 
examination, the Veteran reported that his PTSD symptoms had been 
increasing in severity and frequency for at least two years.  He 
did not have any friends and lived in a fairly rural setting.  
His activities were noted to be severely limited by his PTSD 
symptomatology as well as back pain.  

In a December 2006 VA examination, the Veteran reported that he 
"hates crowds and typically goes downstairs when anyone is 
around."  His main daily activity consisted of sleeping as well 
as sitting and looking out the window because he could not focus 
or remember what he was doing if he attempted to do something 
else.  Similarly, an August 2008 VA examination report indicated 
severe social impairment and social isolation, and noted that the 
Veteran typically only left his home for medical appointments.  
He reported that he usually lost his temper when others were 
around him.  His wife completed all shopping activities and 
managed the finances.  She also reported during the examination 
that the Veteran was verbally and mentally abusive and had been 
physically abusive in the past.  

There is evidence that the PTSD causes a deficiency in mood.  
Throughout the claim, the Veteran has been noted to have 
depressed mood and suicidal ideation.  See the VA treatment 
records, VA examination reports, and the January 2008 SSA 
psychological examination.  

There is evidence that the PTSD causes a deficiency in thinking. 
The evidence shows that the PTSD causes impairment with short 
term memory and concentration.  See the October 2004 and August 
2008 VA examination reports.   

Furthermore, the GAF scores assigned throughout the claim have 
been indicative of social and occupational impairment with 
deficiencies in most areas.  The October 2004 VA examiner 
assigned a GAF score of 50.  The December 2006 and August 2008 VA 
examiners assigned GAF scores of 38 and 35, respectively.  The 
January 2008 SSA psychological evaluation assigned a GAF score of 
48.  As explained above, a GAF score in the range between 41 and 
50 is indicative of serious impairment such as the inability to 
keep a job or have friends.  A GAF score in the range of 31 to 40 
is indicative of major impairment in several areas, such as work, 
family relations, judgment, thinking, or mood.  

Thus, on this record, the service-connected PTSD is shown to have 
been productive of a disability picture that was more closely 
reflective of the criteria for a 70 percent evaluation for the 
entire period of the appeal.  38 C.F.R. §§ 3.400(o), 4.7; see 
Bowling v. Principi, 15 Vet. App. 1, 11 (2001) (holding that the 
criteria for a 70 percent rating are met where there has 
deficiencies in most of the following areas: work, school, family 
relations, judgment, thinking, and mood).  

Under the criteria for PTSD, the basis for a 100 percent 
schedular rating is a finding of total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  
However, on this record, the Board finds that no more than severe 
symptoms are demonstrated.  The evidence shows that, for the 
period of the appeal, while the Veteran had total occupational 
impairment, he did not have total social impairment.  

The evidence shows that the Veteran tends to be isolative in 
social settings, but he does maintain contact with his family.  
He lived with his spouse during this period and interacted with 
her.

Accordingly, the Board concludes that the evidence supports the 
assignment of a 70 percent rating, but no higher for the service-
connected PTSD.  

Finally, the Board finds that the service-connected disability 
picture is not so exceptional or unusual as to warrant referral 
of the claim for increase for extraschedular consideration.  

The service-connected PTSD is shown to cause deficiency with his 
employment, but this is not beyond that addressed by the 
currently assigned 70 percent rating.  See 38 C.F.R. §§ 3.321(a), 
4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

There is also no showing of the need for frequent hospitalization 
or any other unanticipated medical factors that are not addressed 
by the rating criteria or otherwise render impractical the 
application of the established standards in this case.  See 38 
C.F.R. § 3.321(b)(1).  

There is no showing that the Veteran's PTSD reflects an 
exceptional or unusual disability picture.  The effects of his 
PTSD on employment are already considered in the rating criteria 
and the PTSD does not render impractical the application of the 
regular schedular standards.  Accordingly, referral for 
extraschedular consideration is not warranted at this time.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of 
evidence of such factors, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that there is evidence of record that 
the Veteran is unemployable due to his service-connected PTSD.  
Therefore, referral of a claim for a total rating due to 
individual unemployability (TDIU) is necessary under the Court's 
ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).+





ORDER

A 70 percent rating for PTSD is granted, subject to the 
provisions governing the award of monetary benefits. 



____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


